RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama Judicial el día viernes, 26 de noviembre de 2004, libre con cargo a vacaciones.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73) y se considerará el viernes 26 de noviembre de 2004 como si fuera un día feriado completo. Cualquier término por vencer ese día se exten-derá hasta el lunes 29 de noviembre de 2004, próximo día laborable.

*347
Se ordena la inmediata difusión pública de esta resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo